Hooker, J.:
This action was brought to enforce an alleged contract between the plaintiff and Julia A. Chapman, deceased, by which the plaintiff claimed that she is entitled to one-half of the real and personal property of said deceased; the complaint demands judgment that the parties to whom such property was devised and bequeathed by the will of the said Julia A. Chapman, convey and deliver to the said plaintiff one-half of the estate of said deceased after the payment of the debts and administration expenses. The alleged contract is set forth in the 6th paragraph of the complaint, which avers that for valuable consideration an agreement was entered into between the said Julia A. Chapman and the plaintiff, by which the former agreed not to diminish the one-half of her estate, which-she left to the plaintiff by will, if the plaintiff survived her. It is alleged that the said agreement was dated December 7, 1893. It is also alleged in the complaint that prior to that day the said Julia A. Chapman made a will, leaving one-half of her estate to the plaintiff. The defendants who appeal answered the complaint, denying that the will was ever executed, and also denying the allegations in regard to the said contract of December 7, 1893. The answer also contains a paragraph which they allege constitutes a complete defense to the action. It reads as follows: “ Further answering said complaint, and for a separate and complete defense thereto, these defendants allege, upon information and belief, that there was never any adequate consideration for the alleged agreement set forth in paragraph sixth of said complaint, and that if said agreement was executed by said Julia A. Chapman, the execution thereof by said Julia A. Chapman was wrongfully procured by the plaintiff by means of various fraudulent misrepresentations and other fraudulent and unlawful practices, and at a time when said Julia A. Chapman was eighty-three years old, and had no one present to consult or advise with, and ivas not informed of and did not know or understand the true contents, purport or legal effect of said alleged agreement, and that said Julia A. Chapman executed the same when under the *345influence of pain and anguish, induced by various threatening and unlawful actions and misrepresentations of the plaintiff to such an extent that the execution of said agreement was not the free, uncontrolled and voluntary act of said Julia A. Chapman.”
The plaintiff demurred to this separate and complete defense on the ground that it was insufficient in law. The demurrer was sustained and the answering defendants appealed.
The first statement is that there was never any adequate consideration for the alleged agreement. It is clear that this is hut a conclusion of law, for the question whether the consideration is adequate in a given case is one of law, to be ascertained from such facts as may be pleaded to support the conclusion. Doubtless a different question would have been presented if these defendants had pleaded that there was no consideration' whatsoever to support the contract, but in averring that the consideration was inadequate, it is clear that the full purport of the allegation cannot be disclosed without some statement of fact to amplify the conclusion expressed in the term “ inadequate.”
The next allegation is that the execution of the contract was wrongfully procured by means of fraudulent misrepresentations and other fraudulent and unlawful practices. It is almost too plain for argument that these are nothing more than empty conclusions of law, which mean nothing without the support of sufficient allegations of fact. Such general allegations are insufficient without stating the nature of the alleged misrepresentations and fraudulent practices or influences. (New York & M. V. Transportation Co. v. Tyroler, 25 App. Div. 161; Booth v. Dodge, 60 id. 23.)
The next allegation, that the deceased was eighty-three years old at the time the contract was entered into and had no one present to consult or advise with, seems to be the only allegation of fact in this paragraph of the answer. These two facts taken alone, however, are insufficient in law as a complete defense to the action set forth in the complaint. It is entirely likely that one of eighty-three years of age might adequately transact business without leaning on some one for advice; certainly there is no presumption that merely because one party to a contract is of that age, and consulted and advised with no friend, his contract is void or even voidable.
The next allegation, that the deceased was not informed of and did not know the true contents, purport or legal effect of the said *346agreement is idle. If the deceased signed the contract it is no defense merely that she did not know the contents or was not informed thereof, unless the allegation is taken in connection with others, which establish facts showing that it was the purpose of the other party of the contract to take some unfair advantage of the other by fraudulent means (Chu Pawn v. Irwin, 82 Hun, 607); and this especially in view of the fact that there is no allegation of mental incapacity of Julia A. Chapman, or of duress practiced upon her by the plaintiff.
The balance of the paragraph alleges that the contract was executed when the deceased was under the influence of pain and anguish induced by various threatening and unlawful actions and misrepresentations of the plaintiff, to such an extent that the execution of the agreement was not the free, uncontrolled and voluntary act of the said deceased. What the facts are that constituted the pain and anguish, and what the threatening and unlawful actions and misrepresentations of the plaintiff were are undisclosed by the pleader; such general allegations of misrepresentations and unlawful actions are not sufficient; the nature of the misrepresentations and practices and influences must be alleged (New York & M. V. Transportation Co. v. Tyroler, supra), and the allegation that the execution “ was not the free, uncontrolled and voluntary act of said Julia A. Chapman ” is a conclusion based upon insufficient allegations of fact. The conclusion must fall with the failure to allege the facts. (Hearst v. McClellan, 102 App. Div. 336; New York & M. V. Transportation Co. v. Tyroler, supra)
The plaintiff’s demurrer did not admit the truth of the conclusions alleged in the separate defense; for the demurrer admits the truth of all the facts stated and necessary inferences resulting, but it does not admit the truth of any conclusions either of law or of fact. (Frank v. Mandel, 76 App. Div. 413.)
The interlocutory judgment must be affirmed, with costs.
Woodward, Jerks and Rich, JJ., concurred; Gaynor, J., concurred in separate opinion.